Name: Commission Regulation (EEC) No 1267/88 of 6 May 1988 on the supply of refined sunflower oil to Pakistan as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  cooperation policy;  processed agricultural produce
 Date Published: nan

 11 . 5. 88 Official Journal of the European Communities No L 121 /23 COMMISSION REGULATION (EEC) No 1267/88 of 6 May 1988 on the supply of refined sunflower oil to Pakistan as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 July 1987 on the supply of food aid to Pakistan, the Commission allocated to that country 500 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Pakistan in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 121 /24 Official Journal of the European Communities 11 . 5. 88 ANNEX 1 . Operation No (') : 227/88 2. Programme : 1986 3 . Recipient : Pakistan 4. Representative of the recipient (2) Ministry of Health, Dr M. A. Basit Khan, Assistant Project Director, WFP, Pak Sec Karachi 5 . Place or country of destination : Pakistan 6. Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.A.2) 8 . Total quantity : 500 tonnes net 9 . Number of lots : one 10. Packaging and marking :  See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  metal cans of 10 litres or 10 kilograms  the cans must be packed in cartons, with two cans per carton  to be delivered on standardized pallets under plastic cover  the cans must carry the following wording (in English and Urdu) : 'ACTION No 227/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR FREE DISTRIBUTION / PAKISTAN' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Karachi 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 July to 15 August 1988 18 . Deadline for the supply : 1 October 1988 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 24 May 1988, not later than 12 noon. Tenders shall be valid until 12 midnight on 25 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 June 1988 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 8 June 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 August 1988 (c) deadline for the supply : 15 October 1988 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (^ : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi, 200, B- 1 049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  11 . 5 . 88 Official Journal of the European Communities No L 121 /25 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr Falkowski , Delegate, House No 8, Margalla Road, F6/3, Islamabad ; tel . 82 18 28/82 26 04 telex ­ 54044 COMEU PK. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. ( ) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.